Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest a first metal plate and the first metal portion are bonded via a third bonding material.  The first bonding material, the second bonding material, and the third bonding material have conductivity.  An elastic modulus of each of the first bonding material and the second bonding material is
lower than that of the third bonding material in claim 1.
 	Each of the first bonding material, the second bonding material, and the third bonding material is a silver paste ponding material.  A silver content of each of the first bonding material and the second bonding material is lower than that of the third bonding material 16.
 	An elastic modulus of the first bonding material is lower than that of each of the second bonding material and the third bonding material.  A bonding area between the first metal plate and the first pad for source of the first semiconductor chip via the second bonding material is smaller than that between the first chip mounting portion and the first back surface electrode for drain of the first semiconductor chip via
the first bonding material in claim 19.
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272- 1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 

AC/May 23, 2022 						/Alonzo Chambliss/
Primary Examiner, Art Unit 2897